                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

MONIQUE SENEXANT,
                 PLAINTIFF
v.
NATIONAL CREDIT SYSTEMS, INC. AND                        CASE NO. 3:18-CV-00143-DJH-RSE
LAW OFFICE OF BRETT M. BORLAND, P.C.
                 DEFENDANT.

                                 APPEARANCE OF COUNSEL

          Neal Bailen, of the law firm Stites & Harbison PLLC, hereby enter his appearance on

behalf of Law Office of Brett M. Borland, P.C.

                                               Respectfully submitted,

Dated: December 14, 2018                        /s/ Neal Bailen
                                               Neal Bailen
                                               STITES & HARBISON PLLC
                                               400 West Market Street, Suite 1800
                                               Louisville, KY 40202-3352
                                               Tel: (502) 587-3400
                                               Email: nbailen@stites.com

                                               Counsel for Defendant, Law Office of Brett M.
                                               Borland, P.C.


                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served by CM/ECF on all
counsel of record on December 14, 2018.


                                               /s/ Neal Bailen
                                              Neal Bailen


98229:1
